DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0056542 to Meyers et al [Reference 2 of the Information Disclosure Statement filed 11/2/18](Meyers) in view of WO 2105/151765 [Reference 1 of the Information Disclosure Statement filed 12/26/18] (WO ‘ 765).
Meyers discloses organometallic solutions found to provide high resolution radiation based patterning using thin coatings.  The patterning can involve irradiation of the coated surface with a selected pattern and developing the pattern with a developing agent to form the developed image.  The patternable coatings may be susceptible to positive-tone patterning or negative-tone patterning based on the use of an organic developing agent or an aqueous acid or base developing agent.  The radiation sensitive coatings can comprise a metal oxo/hydroxo network with organic ligands.  A precursor solution can comprise an organic liquid and metal polynuclear oxo-hydroxo cations with organic ligands having metal carbon bonds and/or metal carboxylate bonds.  See the abstract.  However, Meyers does not disclose an embodiment wherein the number of particles having diameters of 0.15 µm or less included in 1 mL of the radiation sensitive composition is 10 or less, or a method of purifying the radiation 
WO ‘765 discloses a method for producing an active ray-sensitive or radiation-sensitive resin composition that has an extremely small amount of particles generated immediately after it is produced and has such excellent temporal stability that it is inhibited from the deposition of particles due to storage, for achieving the formation of an ultrafine pattern free from defects (for example, a line width of 50 nm or less), and to provide an active ray-sensitive or radiation-sensitive resin composition produced by the production method.  In the method for producing an active ray-sensitive or radiation-sensitive resin composition, the method includes a step of filtering an active ray-sensitive or radiation-sensitive resin composition by passing the active ray-sensitive or radiation-sensitive resin composition through a filter.  The method further includes five times or more of steps of filtering using a first filter having a bore diameter of 10 nm or less.  See the abstract.
In one embodiment, the active ray-sensitive or radiation-sensitive resin composition is passed five times through a polyethylene filter having a pore diameter of 10 nm.  See paragraph [0246] of the computer-generated translation.   In another embodiment, the active ray-sensitive or radiation-sensitive resin composition is passed five times through a first polyethylene filter having a pore diameter of 10 nm an a second nylon (i.e. polyamide) filter having a pore diameter of 20 nm.   See paragraph [0246] of the computer-generated translation of JP 2015-197509 (JP ‘509), which is member of same patent family as WO ‘765.  The number of particles per ml of the active ray-sensitive or radiation-sensitive resin composition after preparation was four or fewer particles per ml.  See paragraph [0260] of the computer-generated translation of JP ‘509, and Table 5.  While WO ‘765 does not disclose the diameter of these particles, it is the positon of the Examiner that the process of WO ‘765 would inherently remove particles having a diameter of 0.15 µm of less because it comprises the same steps as the 
It would have been obvious to one skilled in the requisite art to include a step of filtering the active ray-sensitive or radiation-sensitive resin composition by passing five or more times through a polyethylene filter having a pore diameter of 10 nm, as taught by WO ‘765, in the process of making the radiation sensitive coatings of Meyers because it is taught that such a filtering step produces an active ray-sensitive or radiation-sensitive resin composition comprising an extremely small amount of particles generated immediately after it is produced and has such excellent temporal stability that it is inhibited from the deposition of particles due to storage, thereby achieving the formation of an ultrafine pattern free from defects.

3.	Claims 1-8, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0056542 to Meyers et al [Reference 2 of the Information Disclosure Statement filed 11/2/18] (Meyers) in view of US 2009/0081586 to Kouji et al. [Reference 1 of the Information Disclosure Statement filed 2/12/20] (Kouji).  
Meyers discloses organometallic solutions found to provide high resolution radiation based patterning using thin coatings.  The patterning can involve irradiation of the coated surface with a selected pattern and developing the pattern with a developing agent to form the developed image.  The patternable coatings may be susceptible to positive-tone patterning or negative-tone patterning based on the use of an organic developing agent or an aqueous acid or base developing agent.  The radiation sensitive coatings can comprise a metal oxo/hydroxo network with organic ligands.  A precursor solution can comprise an organic liquid and metal polynuclear oxo-hydroxo cations with organic ligands having metal carbon bonds and/or metal carboxylate bonds.  See the abstract.  However, Meyers does not 
	Kouji discloses a process for producing a radiation-sensitive resin composition includes the steps of providing a filter apparatus equipped with a filter composed of a polyamide resin filter and a polyethylene resin filter connected in series, circulating a precursor composition for the radiation-sensitive resin composition in the filter apparatus so that the precursor composition is passed through the filter two or more times to thereby effect filtration with the result that foreign matter is removed from the precursor composition.  See the abstract.  The combined use of a polyamide resin filter and a polyethylene resin filter makes it possible to effectively remove both foreign matter with high polarity which causes bridge defects, and minute foreign matter which causes blob defects and pattern profile defects.  See paragraph [0014].  The pore diameter of the polyethylene resin filter is preferably from 0.03 to 0.05 µm, and more preferably 0.03 µm.  See paragraph [0018].  While Kouji does not disclose the diameter of minute foreign matter (particles) or their number per ml, it is the positon of the Examiner that the process of Kouji would inherently reduce the number of particles having a diameter of 0.15 µm of less to 10 or less per ml because the process comprises the same steps as the present invention, specifically passing the active ray-sensitive or radiation-sensitive resin composition through a polyethylene filter and a polyamide filter multiple times, wherein the filters have pore diameters within the ranges disclosed in the present specification as sufficient to reduce the number of particles of this size to within the desired range.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff can be reached on (571)272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        



JAM
3/23/21